551 F.2d 1055
10 ERC 1176, 7 Envtl. L. Rep. 20,391
HAWTHORN ENVIRONMENTAL PRESERVATION ASSOCIATION et al.,Plaintiffs-Appellees,v.William T. COLEMAN, Secretary of the United StatesDepartment of Transportation, et al., Defendants,Thomas D. Moreland, Commissioner of the Georgia Departmentof Transportation, Defendant-Appellant.
No. 76-2795.
United States Court of Appeals,Fifth Circuit.
May 9, 1977.

Arthur K. Bolton, Atty. Gen., Roland F. Matson, Asst. Atty. Gen., Robert S. Stubbs, II, Exec. Asst. Atty. Gen., Richard L. Chambers, 1st Asst. Atty. Gen., Marion O. Gordon, Senior, Asst. Atty. Gen., Daniel M. Bennie, Asst. Reg. Counsel, Atlanta, Ga., Edmund B. Clark, Chief, Appellate Court, Lands Div., Dept. of Justice, Washington, D. C., for defendant-appellant.
Steven E. Fanning, George C. Rosenzweig, Atlanta, Ga., for plaintiffs-appellees.
Before GODBOLD and CLARK, Circuit Judges, and HOFFMAN,* District Judge.
PER CURIAM:


1
This is an appeal from the district court's granting of a preliminary injunction1 restraining the state of Georgia from proceeding with the construction of a portion of a highway near Newnan, Georgia, without first preparing an environmental impact statement under the National Environmental Policy Act of 19692 and complying with other federal and state requirements.  We have considered the interrelation between the Phase I and Phase II portions of the highway construction involved, the issue of segmentation, and the problem of when the federal imprimatur attaches to a state highway project.  Under the limited review of an appeal from a temporary injunction, Morgan v. Fletcher, 518 F.2d 236, 239 (CA5, 1975), we find no misapplication of the law or abuse of discretion by the district judge.


2
AFFIRMED.



*
 Senior District Judge of the Eastern District of Virginia, sitting by designation


1
 417 F.Supp. 1091 (N.D.Ga., 1976)


2
 42 U.S.C. §§ 4331 et seq